                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 PHILIP TIENE,                                 :          CIVIL ACTION
                                               :
                             Plaintiff,        :
                                               :
                       v.                      :          No. 17-2683
                                               :
 DREXEL UNIVERSITY and J. SCOTT                :
 WATSON, P.C.,                                 :
                                               :
                             Defendants.       :
                                               :

                                           ORDER

              AND NOW, this 10th day of July, 2019, upon consideration of Defendants

Drexel University and J. Scott Watson, P.C.’s Motion for Summary Judgment, Plaintiff Philip

Tiene’s Memorandum of Law in Opposition, and Defendants’ Reply in Support, it is hereby

ORDERED that Defendants Motion (Doc. No. 38) is GRANTED and that the case is

DISMISSED WITH PREJUDICE.

              IT IS FURTHER ORDERED the Clerk of Court shall mark this case CLOSED.




                                                   BY THE COURT:



                                                   /s/ Robert F. Kelly
                                                   ROBERT F. KELLY
                                                   SENIOR JUDGE
